Citation Nr: 1208237	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-37 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of that hearing has been associated with the claims file.

As noted on the title page, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include depression.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim pursuant to the duty to assist, the issue of service connection for an acquired psychiatric disorder, to include depression, mental stress, mood swings, sleep loss, and short term memory loss, must be remanded for further development.  


SSA Records 

In a March 2006 VA outpatient treatment report, the Veteran reported that he had received Social Security Administration (SSA) disability benefits.  The record does not reflect that any efforts have been made to obtain any SSA records.  Such efforts are required pursuant to 38 C.F.R. § 3.159(c)(2) (2011).  See also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, as these SSA records may be relevant to the current claim on appeal, a request should be made to the SSA for any records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

VA Examination 

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Personality disorders are not disease or injuries for compensation purposes, and, except as provided in § 3.310(a), disability resulting from them may not be service-connected.  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127 (2011). 

In statements and testimony presented throughout the duration of the appeal, Veteran has maintained that his depression preexisted service, as he had attempted suicide on one occasion prior to his active duty, and that it continued during his active service and since that time.  In a March 2008 statement, the Veteran claimed that he was suicidal before enlisting in the Army and had tried to shoot himself in the head and overdose with rubbing alcohol and amphetamines.  He stated he still had a scar on top of his head from the shooting.  

Service treatment reports reflect no psychiatric abnormalities were found upon clinical evaluation during the Veteran's July 1967 entrance examination.  He reported however, in a July 1967 Report of Medical History that he was shot in the head approximately four to five years ago at his grandmother's house and sustained a loss of the ear, which was repaired with plastic surgery.  He also reported having broken his wrist after falling out of a tree.  At this time, the Veteran did not report these were suicide attempts or related to depression.  Physical examination in July 1967 revealed plastic repair of the right ear which was not considered disqualifying.  In January 1968 the Veteran was seen on three occasions for mental hygiene consultations, at which time he reportedly wondered if he was "crazy" and was noted to appear rational and coherent but immature and impulsive.  In August 1968, the Veteran was interviewed regarding his need to be in a hospital and he was diagnosed with passive aggressive personality and situational depression.  Two days later, in August 1968, the Veteran was again provided a mental hygiene consultation and it was noted that he was less passive and resistant and displayed much more affect.  He was diagnosed with depressive reaction, situational.  On the same day, two more detailed reports were provided and indicated that the Veteran was counseled for a feared suicide attempt, he had psychiatric attention in a previous assignment in the states, and he reported a long disturbance over family problems.  He was provided a provisional diagnosis of agitated depression and suicide threat, and was ultimately diagnosed in both reports with passive dependent personality with depression.  At this time, the Veteran was recommended for separation.  In a December 1968 Report of Medical History, the Veteran reported that his health was fair and he had a history of attempted suicide, frequent trouble sleeping, and depression or excessive worry.  A December 1968 separation examination revealed no psychiatric abnormalities upon clinical evaluation.  Both the December 1968 Report of Medical History and the December 1968 separation examination noted trouble sleeping, depression, a suicide attempt due to wife's illness, and he was diagnosed with passive dependent personality with depression while stationed in Korea in August 1968.  

VA outpatient treatment reports from February 1985 to January 2010 reflect that the Veteran was treated for depression and suicidal thoughts as early as January 1987 and diagnosed with suicidal ideation at this time.  He was subsequently treated for and diagnosed with substance induced mood disorder, major depressive disorder/depressive disorder, major depression with psychotic features, dependent personality, personality disorder, and dysthymic disorder.  The Veteran reported in February 2006 that his depression began in 1980 when his wife died accidentally and he reported in March 2006 that he had a history of intermittent depression in 1967 when he had several marital problems and suicide attempts and that depression increased when his wife died in 1980.  These records also reflect that the Veteran has had treatment for alcohol and substance abuse concurrently with his psychiatric treatment as far back as January 1987, at which time he also admitted to cocaine use.  

In a March 2010 lay statement, the Veteran's daughter reported that her father had a mental disorder in which he could not deal with stressful, and some normal, situations and had tried to commit suicide a number of times.  She reported that he did not now or in the past care for himself.  His daughter also gave an account of the Veteran's mental state from his experience in the Army and how this explained the times he was absent without leave (AWOL).  She also explained the Veteran's suicide attempts prior to his service in the Army and while in the Army.  Finally, she reported that the Veteran's mother explained that he was also diagnosed as a child with a mental development issue.  

In a March 2010 lay statement, the Veteran's mother reported that the Veteran had a mental illness since his childhood and was always in a depressed state.  She also reported the Veteran had suicidal tendencies at an early age and attempted suicide on several occasions as a teenager, from jumping out of a tree and shooting himself.  She reported that being drafted into the Army, with his state of mind and not getting help with the problem exacerbated his already horrible state of mind and worsened his mental health.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In considering the evidence in the service treatment reports demonstrating that the Veteran was treated for situational depression and passive dependent personality with depression while in service, the Veteran's reported history of attempted suicide in the service treatment reports, the lay statements from his mother regarding suicidal tendencies prior to active service and having mental illness since childhood, the medical evidence of record indicating currently diagnosed psychiatric disorders, and the Veteran's reports of having psychiatric symptoms since active service, the Board finds that a VA examination is necessary to obtain opinions as to whether the Veteran has a current acquired psychiatric disorder, to include depression, which preexisted his active service and was aggravated (permanently worsened beyond the normal progress of the disorder) by his active service or which is otherwise related to his active service.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the SSA and request copies of all documents pertaining to the Veteran, including any decisions and any medical records relied upon in making those decisions.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  The RO/AMC should then schedule the Veteran for a VA psychiatric examination by an appropriate specialist to determine the current nature and etiology of any psychiatric disorder found to be present; and, if so, whether such disability existed prior to the Veteran's active service and was aggravated by the Veteran's military service, i.e. considering the service treatment reports, the VA medical records, and the lay statements by the Veteran, his daughter and his mother.  The examination report is to contain a notation that the examiner reviewed the claims file.  The psychiatric examination is to include a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.  

Please note: the lay statements by the Veteran, his daughter, and his mother are competent to report lay observable events and symptoms; i.e. the Veteran is competent to report his continued symptoms of depression since active service, his mother is competent to attest to symptoms and events witnessed, including prior to his active service, and his daughter is competent to attest to symptoms and events she had witnessed; however, neither the Veteran, his daughter, nor his mother are competent to provide statements of medical causation or etiology of the Veteran's mental condition, to include the effects of his active service on his mental state.  

The examiner is asked to offer an opinion addressing the following questions:

(a).  Please identify with specificity any evidence that supports a finding that it was obvious or manifest (clear and unmistakable) that a psychiatric disorder preexisted service.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known developmental characteristics of any diagnosed psychiatric disorder. 

(b).  Please indicate whether any preexisting psychiatric disorder obviously or manifestly (clearly and unmistakably) increased in severity in service, and if so, whether there is obvious or manifest evidence that such increase was due to the natural progression of the disorder (i.e., not aggravated).  The examiner is also requested to discuss the in-service diagnosis of a personality disorder and whether there is any evidence of a superimposed acquired psychiatric condition. 

(c).  If the examiner does not find obvious or manifest evidence that any currently diagnosed psychiatric disability preexisted service, he/she is requested to provide an opinion as to whether it is at least as likely as not that the Veteran currently has an acquired psychiatric disorder that is related to active military service or events therein.  In answering this question, the examiner should consider, among other things, the service treatment records demonstrating psychiatric treatment and reported history of a suicide attempt and the lay statements of record from the Veteran, his daughter and his mother.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The term "aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


